Citation Nr: 1009573	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to a higher evaluation than 20 percent for 
the service-connected diabetes mellitus prior to December 12, 
2007.  

2.  Entitlement to a higher evaluation than 40 percent for 
diabetes mellitus, effective on December 12, 2007.  

3.  Entitlement to a compensable rating for the service-
connected erectile dysfunction with sterility, 

4.  Entitlement to a separate compsenable rating for 
sterility. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 and a September 2007 
rating decision of the RO.  

In the October 2004 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating, effective on July 23, 2003.  

In a September 2007 rating decision, the RO declined to award 
a separate compensation for the service-connected sterility 
and continued a noncompensable rating for the service-
connected erectile dysfunction with sterility.  

By the way of a June 2008 rating decision, the RO assigned an 
increased rating of 40 percent for the service-connected 
diabetes mellitus, effective on December 12, 2007.  The 
increased rating claim remains in controversy as the rating 
remains less than the maximum available schedular benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The record reflects that the Veteran was previously 
represented by Disabled American Veterans (DAV).  In a letter 
received in April 2008, the Veteran requested revocation of 
the power of attorney (POA) in favor of DAV, effective 
immediately.  As of the date of this decision, there is no 
record of the Veteran appointing a service organization or 
representative to assist in the processing of his claims.  

In the September 2007 rating decision, the RO also granted 
service connection for hypertension and assigned a 
noncompensable evaluation, effective on December 12, 2006.  
The Veteran initiated an appeal, but failed to submit a 
timely Substantive Appeal after receiving a March 2008 
Statement of Case.  

Additionally, the Veteran also failed to submit timely 
Substantive Appeals in regard to the issues of a evaluation 
higher than 50 percent for the service-connected 
posttraumatic stress disorder (PTSD) and an effective date 
prior to February 6, 2007 for the assignment of a total 
compensation rating based on individual unemployability after 
receiving notice in the February 2009 and September 2009 
Statements of the Case, respectively.  

Thus, the Veteran has not perfected an appeal as to these 
issues.  In the absence of a timely perfected appeal, the 
Board has no jurisdiction to address these claims. 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  



FINDINGS OF FACT

1.  Prior to January 17, 2007, the service-connected diabetes 
mellitus was shown to be manifested by insulin dependence and 
a restricted diet, as well as a disability picture that more 
closely approximated one requiring restriction his 
activities: neither episodes of hospitalization nor regular 
visit to his diabetic health care provider is shown.  

2.  Beginning on January 17, 2007, the service-connected 
diabetes mellitus is shown to be manifested by insulin 
dependence, restricted diet and restriction of activities; 
and by disability picture that more nearly approximates that 
of least one hospitalization per year due to hypoglycemic 
reactions.  

3.  The service-connected erectile dysfunction with sterility 
is not shown to be manifested by a disability picture that 
equates with deformity of the penis with loss of erectile 
power or is so unusual or unanticipated as warrant an 
extraschedular rating commensurate with a demonstrated 
average loss of earning capacity.  

4.  Neither a separate compensable rating nor an additional 
rate of special monthly compensation is assignable solely for 
the service-connected sterility as this would constitute the 
prohibited assignment of duplicative benefits for loss or 
impairment of the same creative process.  



CONCLUSIONS OF LAW

1.  Prior to January 17, 2007, the criteria for the 
assignment of a rating of 40 percent, but no more for the 
service-connected diabetes mellitus were met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119 including 
Diagnostic Code 7913 (2009).  

2.   Beginning on January 17, 2007, the criteria for the 
assignment of an increased evaluation of 60 percent for the 
service-connected  diabetes mellitus have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119 
including Diagnostic Code 7913 (2009).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected erectile dysfunction with sterility 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115b including Code 7522 (2009).  

4.  The claim for the assignment of an addition rate of 
special monthly compensation solely on the basis of the 
service-connected sterility must be denied by operation of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.14 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  

VA must provide such notice to the claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In regards to the diabetes mellitus claim, since the appeal 
arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection, 
additional discussion of the duty to notify is required.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court of Appeals for Veterans 
Claims (Court) have held that, once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App.112 (2007).  No additional 
discussion of the duty to notify is therefore required.  

With respect to the Veteran's increased rating claim, VA sent 
a letter to the Veteran in January 2007 that fully addressed 
all notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.  

In addition, VA also has a duty to assist the Veteran in the 
development of the claims. This duty includes assisting the 
Veteran in the procurement of service treatment records and 
other pertinent treatment records, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims. 38 
U.S.C.A. § 5103A. VA obtained the Veteran's service medical 
records, VA treatment records and other treatment records 
identified by the Veteran.  

It is noted that the record shows that the Veteran has 
received treatment from Ellis Hospital for hypoglycemic 
reactions, which includes hospitalization during the period 
under appeal.  The Board finds, however, that it may proceed 
with adjudication of the diabetes mellitus claim without 
prejudice to the Veteran, because the occurrences and events 
surrounding these treatments at Ellis Hospital are adequately 
discussed in the contemporaneous VA treatment records.  

Since this information that would be found in the records 
from Ellis Hospital is already contained in the Veteran's 
claims folder, the Board finds that it may proceed with 
adjudication of the claims without prejudice to the Veteran.   

During the course of this appeal, VA has provided the Veteran 
with several compensation examinations in conjunction with 
his claims.  He was affording examinations in August 2004, 
January 2007 and April 2008, in which the severity of his 
disability due to diabetes mellitus was evaluated.  His 
disability due to erectile dysfunction with sterility was 
evaluated in compensation examinations dated in March 2006, 
January 2007, and in May 2007. 

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


2.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  

Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 (2009) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  

38 C.F.R. § 4.2 (2009) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  

38 C.F.R. § 4.7 (2009) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  


Diabetes Mellitus

The Veteran claims entitlement to higher evaluations for the 
service-connected diabetes mellitus.  The Veteran's 
disability was evaluated as 20 percent disabling prior to 
December 12, 2007, and as 40 percent disabling on that date.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  

A 40 percent rating for diabetes mellitus is warranted when 
the condition requires insulin, restricted diet, and 
regulation of activities.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a rating of 60 percent.  Id.  

Where diabetes mellitus requires more than one daily insulin 
injection, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated, a 100 
percent rating is warranted. Id.  

It is noted that complications of diabetes mellitus 
separately are to be evaluated separately, unless they are 
used to support a 100 percent rating. 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  Noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  

A review of the record shows that the Veteran was diagnosed 
with diabetes mellitus in 1983.  His private treatment 
records dated from June 2001 to June 2004 from Community Care 
Physicians show his diabetes mellitus required insulin 
injections and was manifested by nocturnal hypoglycemia.  
These records show that the Veteran was hospitalized in July 
2004 for hypoglycemic reactions.  

In August 2004, the Veteran was afforded a VA examination 
when his history of hospitalizations for hypoglycemic 
reactions was noted.  The diabetes mellitus required him to 
take insulin injections and to maintain a restricted diet.  

The Veteran saw his diabetic provider once every three 
months.  It was noted that the Veteran had "minor to 
moderate hypoglycemic reactions, treated at home," but no 
other symptoms related to his diabetes mellitus.  

The Veteran's private treatment records from his 
endocrinologist at Capital Care showed he had a severe 
hypoglycemic reaction in November 2004, but the record did 
not indicate that the Veteran required any hospitalization 
for this episode.  It noted that the Veteran had hypoglycemia 
unawareness that would make him unaware of any symptoms when 
his blood sugar dropped too low.  See March 2005 private 
treatment record from Capital Care.  

In a September 2005 private treatment record from Capital 
Care, it was noted that the Veteran continued to have 
hypoglycemic episodes, but they were usually asymptomatic 
with no evidence of any recent hypoglycemic reactions.  

The record next contains an August 2006 private medical 
statement from Dr. S. Gupta at Community Care.  In this 
medical statement, Dr. Gupta noted that one of the 
complications caused by the Veteran's diabetes mellitus was 
hypoglycemia unawareness.  

It was noted that hypoglycemia unawareness was problematic, 
because failure to correct a low blood sugar level could lead 
to hypoglycemic shock.  Dr. Gupta did not indicate whether 
the Veteran's hypoglycemia unawareness required him to 
restrict his activities or to visit a diabetic provide twice 
a month.  

In January 2007, the Veteran was underwent another VA 
examination.  In this report, the examiner noted that the 
Veteran's diabetes mellitus required him to take insulin 
injections and maintain a restrict diet.  

The examiner reported that the Veteran had a history of 
hypoglycemia without any physiological responses.  It was 
noted, however, that due to the frequency of hypoglycemic 
reactions and the unpredictability of any episode, the 
Veteran was severely limited in his activities.  

It appears Veteran began seeking treatment for his diabetes 
mellitus at the endocrinology center at VA in December 2007.  
The claims folder contains a December 2007 medical statement 
from the VA endocrinologist.  

In her statement, the VA endocrinologist noted that the 
Veteran had wide fluctuations in glucose levels with frequent 
hypoglycemia that caused him disorientation and near loss of 
consciousness.  

The VA endocrinologist found that the Veteran's activities 
must be restricted to where he must avoid strenuous 
activities and must have constant supervision, because of the 
frequency of hypoglycemic reactions.  

The VA endocrinologist did not indicate when the Veteran was 
first required to restrict his activities, or whether the 
Veteran was required to see a diabetes health care provider 
twice a month due to the frequency of his hypoglycemia.  

In a contemporaneous December 2007 VA treatment record, it 
was noted that the Veteran had a recent severe hypoglycemic 
reaction that required emergency room medical treatment with 
intravenous fluids and insulin prior to his being sent home.  

It was also noted that the Veteran's medication would be 
altered to attempt to decrease the frequency of his 
hypoglycemia.  A subsequent VA treatment record noted that, 
although the Veteran continued to higher than desirable blood 
sugar, there were no more reports of serious hypoglycemic 
reactions or nocturnal hypoglycemia.  See January 2008 VA 
treatment record.  

In April 2008, the Veteran was afforded a VA examination, in 
which the severity of his diabetes mellitus was evaluated.  
In that examination report, the examiner noted that the 
Veteran's diabetes mellitus required insulin injections and 
restricted diet.  

It was noted that the Veteran reported having had occasional 
symptomatic hypoglycemia, which was physiologically 
manifested by tremulousness and a sweating of the palms.  He 
denied any recent severe episodes of hypoglycemia.  

The Veteran also denied any episode of ketoacidosis.  He 
reported that his daily activities were occasionally affected 
by his hypoglycemic reactions.  

A June 2008 VA endocrinology treatment record shows that the 
Veteran had been recently hospitalized for two days for 
symptoms related to a high fever.  The record shows that the 
Veteran was dehydrated upon admission and had had high blood 
sugar levels for the week prior to his admission.  It was 
noted that no etiology was found for the symptoms, but it was 
thought to be viral in origin.  

The claims folder also contains an October 2008 medical 
statement from the VA endocrinologist.  In that statement, 
the VA endocrinologist stated that the Veteran had frequent 
hypoglycemic reactions.  She also noted that he had 
hypoglycemia unawareness which resulted in disorientation and 
near loss of consciousness if his blood sugar became too low.  

The VA endocrinologist found that the Veteran "[was] unable 
to work because of the frequent hypoglycemia and the need for 
restricted activities and constant supervision, mainly by 
wife."  She did not indicate how often the Veteran needed to 
see a diabetic provider for his condition.  

Based on a review of the foregoing, the Board finds that, 
prior to January 17, 2007, the service-connected diabetes 
mellitus was productive of a disability picture that more 
nearly resembled the criteria for a 40 percent rating under 
Diagnostic Code 7913.  At no point prior to January 17, 2007 
was it shown that a rating higher than 40 percent could be 
applied.  . 

Prior to January 17, 2007, the Veteran's diabetes clearly is 
shown to have required insulin and restricted diet, and the 
medical evidence overall tends to suggest that he required 
regulation of his activities during this earlier time.  

The Board has considered the Veteran's statements regarding 
his restricted activities due to his diabetes mellitus 
contained in his February 2006 Substantive Appeal.  As a 
layperson, the Veteran does not possess the training and 
expertise to competently render a probative opinion on 
whether his diabetes requires regulation of activities, 
something the Court has determined to be a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  

However, as evidence concerning the extent of his disability, 
the subsequently presented medical evidence in fact supports 
these assertions.  The January 2007 VA examination was when 
the VA examiner found that the Veteran was severely 
restricted in his activities because of his frequent 
hypoglycemic reactions caused by his diabetes mellitus.  

As such, in resolving all reasonable doubt in the Veteran's 
favor, his disability picture due to the service-connected 
diabetes mellitus is shown to have equated with the criteria 
for a rating of 40 percent during the initial period of the 
appeal.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The January 2007 VA examination provides the best evidence 
for documenting the relative severity of the service-
connected diabetes mellitus up to that time.  While the 
January 2007 VA examination report showed an increase in 
symptoms, the severity of the Veteran's disability did more 
closely suggest or approach the symptoms depicted in the 
criteria for the next higher, 60 percent, rating at any 
point.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

It is noted that the record shows that the Veteran has 
frequent hypoglycemic reactions and had been hospitalized due 
to severe episodes in December of 2007 and June of 2008. The 
timing of these episode strongly indicates that the 60 
percent rating should be assigned beginning on the date of 
the VA examination in January 2007.  

In short, after a review of the entire record, the Board 
finds that, prior to January 17, 2007, a 40 percent rating 
for the service-connected diabetes mellitus is warranted and 
that, beginning from January 17, 2007, an evaluation of 60 
percent is for application.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

The Board has also considered the application of 
extraschedular rating in this case under 38 C.F.R. § 
3.321(b)(1).  The evidence of record shows that the 
functional effect of the Veteran's disability includes 
restricted activities as addressed by the assignment of a 40 
percent rating.  Moreover, the Veteran also has been assigned 
a total compensation rating based on individual 
unemployability.  

The Board, therefore, finds that the impairment resulting 
from the service-connected diabetes mellitus is appropriately 
compensated by the currently assigned schedular ratings.  A 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted. 
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


Erectile Dysfunction with Sterility

The Veteran claims entitlement to a compensable evaluation 
for the service-connected erectile dysfunction with 
sterility.  Specifically, the Veteran asserts that he is 
entitled to a separate compensable rating for sterility, 
which is discussed further in the next section.  

The RO has identified the disability on appeal as erectile 
dysfunction with sterility, and it has been evaluated for 
rating purposes under 38 C.F.R. § 4.115b, Diagnostic Codes 
7522.  

The RO's use of Diagnostic Code 7522, evaluation of "penis, 
deformity, with loss of erectile power" indicates that the 
veteran's specific disability is not addressed in the Rating 
Schedule, and that the service-connected erectile dysfunction 
with sterility has been rated by analogy to penis deformity 
with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, 
Diagnostic Code 7522.  

Pursuant to 38 C.F.R. § 4.20, when a condition is not listed 
in the schedule, it will be permissible to rate it under a 
closely-related disease or injury in which not only the 
function affected, but also the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2009).  

The Board cannot identify a more appropriate diagnostic code 
than Diagnostic Code 7522, nor has the veteran identified 
one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Code 7522 provides for a single 20 percent rating 
for deformity of the penis with loss of erectile power.  
38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  

In every instance where the Rating Schedule does not provide 
a no percent evaluation for a Diagnostic Code, a no percent 
evaluation is assigned when the requirements for a 
compensable rating of a diagnostic code are not shown.  
38 C.F.R. §§ 4.21.  

Although the Veteran has been service connected for erectile 
dysfunction with sterility, there is no actual penile 
deformity and demonstrated loss of erectile power.  See VA 
examinations dated March 2006, January 2007, and May 2007.  
Each of the genitourinary examinations indicated that the 
Veteran's penis and testicles were normal.  

Absent evidence of penile deformity, a compensable rating is 
not assignable for erectile dysfunction or sterility under 
Diagnostic Code 7522.  As the criteria for a compensable 
rating under Diagnostic Code 7522 are not met, a 
noncompensable (no percent) rating is proper pursuant to 
38 C.F.R. § 4.31.  

As the schedular ratings are established to reflect the 
average impairment of industrial capacity in civil 
occupations, the service-connected erectile dysfunction with 
sterility to this extent is not shown to warrant a 
compensable rating under any of the regular Diagnostic Codes.  

In addition, neither condition can be found to be so 
exceptional or unusual as to warrant the assignment of a 
compensable rating on an extraschedular basis commensurate 
with an identifiable average earning capacity impairment 
caused by the erectile dysfunction and sterility.  

The Board further notes that, in the May 2006 rating 
decision, the Veteran had also been granted special monthly 
compensation based on loss of use of a creative organ, due to 
erectile dysfunction.  See 38 U.S.C.A. § 1114(k)(West 2002); 
38 C.F.R. § 3.350(a) (2009).  Although he does not receive a 
disability rating on a schedular basis, he does receive 
special monthly compensation benefits for loss of use of a 
creative organ.  Id.  


3.  Separate Compensation for Sterility

As noted, the Veteran seeks a separate compensable disability 
rating for sterility as secondary to Agent Orange exposure.  
The Veteran is service connected for erectile dysfunction 
with sterility as secondary to his service-connected diabetes 
mellitus.  In addition, the Veteran has been found to be 
entitled to special monthly compensation for the loss of use 
of a creative organ.  

The Veteran was first awarded service connection for erectile 
dysfunction as secondary to diabetes mellitus in May 2006 
rating decision.  He subsequently sought a separate 
compensable rating for sterility due Agent Orange exposure.  
The record shows that the Veteran has been diagnosed with 
sterility.  

There is evidence that suggests his sterility is directly due 
to Agent Orange exposure, and there is evidence that suggests 
his sterility is secondary to his diabetes mellitus.  See May 
2007 VA examination with June 2007 addendum.  

Regardless of the etiology of the Veteran's sterility, 
conditions productive of duplicative symptomatology cannot be 
rated separately.  It is only where there is separate and 
distinct symptomatology of a single condition that a 
disability should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Veteran has been assigned special monthly compensation on 
the basis of loss of use of a creative organ as defined by 
regulations separate from those establishing the rating 
criteria.  See 38 C.F.R. § 3.350(a)(1).  He has been service 
connected for erectile dysfunction with sterility, which was 
based on a determination that his condition was secondary to 
service-connected diabetes mellitus.  Each condition is 
ultimately manifested by the same impairment of procreation 
for special monthly compensation purposes.  

There is no basis for separate compensation on the basis of 
sterility as due to Agent Orange exposure under the law.  
This would be duplicative of the rate of special monthly 
compensation already assigned.  Hence, the claim must be 
denied.  

The Board notes the Veteran's assertion that his sterility 
and erectile dysfunction represent manifestations of 
disabilities from two distinct organs within the creative 
organ system - the penis and the testes - where his sterility 
is equivalent to the removal of the testes.  See April 2008 
Substantive Appeal.  

As noted, pursuant to VA regulations, the penis and testes 
are addressed in terms of only one creative process, and 
erectile dysfunction and sterility in this case are 
conditions that have been determined to cause the loss of 
that one creative process.  See 38 C.F.R. § 3.350(a)(1).  

In sum, the Veteran is not shown to warrant a compensable 
schedular rating for his service-connected erectile 
dysfunction or a separate rating based on sterility alone.  

In addition, to the extent that the Veteran has already been 
assigned special monthly compensation at the rate based on 
the loss of use of a creative organ, he is not eligible for 
that assignment of another such rate under the law.  

As such, the Veteran's claim for a separate rate of 
compensation for sterility alone must be denied.  38 C.F.R. 
§§ 3.350(a)(1); 4.14, 4.25; Esteban, 6 Vet. App. 259.  





ORDER

An increased rating of 40 percent, but not higher for the 
service-connected diabetes mellitus prior to January 17, 2007 
is granted, subject to the regulations controlling the 
payment of VA monetary benefits.  

Beginning on January 17, 2007, an increased evaluation of 60 
percent, but no higher, for the service-connected diabetes 
mellitus is granted, subject to the regulations controlling 
the payment of VA monetary benefits.  

A compensable rating for the service-connected erectile 
dysfunction with sterility is denied.  

The claim for a separate rate of special monthly compensation 
for the service-connected sterility is denied under the law.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


